Exhibit 10.2

 



November 25, 2018

 

Ming Cheng

 

[Address]

 

 

 

Dear Mr. Cheng,

 

Following our recent discussions, I am pleased to confirm my invitation to you
to join the board of directors (the “Board”) of Takung Art Co., Ltd (the
“Company”) as a director of the Board (“Director”). In addition to your
acceptance and acknowledgment of this appointment letter, please complete and
return the attached Directors’ and Officers’ Questionnaire (the “D&O
Questionnaire”) in accordance with the accompanying instructions.

 

In completing the D&O Questionnaire, you consent to serve as a Director of the
Company and you consent to the Company’s use of the information in the D&O
Questionnaire in the Company’s filings with the Securities and Exchange
Commission, the New York Stock Exchange, state governments and other regulatory
authorities.

 

You agree to perform your responsibilities as a Director in good faith and in
accordance with applicable law, the organizational documents of the Company and
other policies and procedures applicable to such services.

 

The Company’s Board will appoint you as a Director effective as of November 19,
2018 (the “Effective Date”). The continuation of your appointment is contingent
on reelection at forthcoming annual stockholders’ meetings.

 

You will not be employed by the Company and will be free to pursue your other
interests. We ask that you please disclose these interests to our Corporate
Counsel so that the Company can identify any appearance of conflict arising from
our activities that may in the future intersect with yours. In addition, we ask
that you comply with any other requirements related to service on other boards
of directors that may be included in our organizational documents or Corporate
Governance Guidelines.

 

Confidentiality

 

In your role as a Director, you will have access to confidential information
about the Company and its clients and you agree to apply the highest standards
of confidentiality and, except in the proper performance of your services, not
to use or disclose to any person confidential information during your
appointment or thereafter. In addition, you agree to comply with those
provisions of the Company’s Code of Ethics and other policies applicable to
Directors.

 



 

 

 

On termination of your appointment, you will deliver to the Company all books,
documents, papers and other property of or relating to the business of the
Company which are in your possession, custody or power by virtue of your
position as a Director of the Company.

 

Remuneration

 

The Board or the applicable committee reserves the right to adjust the
remuneration of directors from time to time.

 

In consideration of your services and in accordance with the Company’s
compensation arrangements for a Director, you will receive an annual cash
compensation of $10,000 payable quarterly in advance on the first business day
of each calendar quarter. Your first cash compensation payment on December 1,
2018, will include a pro-rata amount for the above with respect to the full
month of November 2018.

 

Expenses

 

The Company will reimburse you for reasonable and properly documented expenses
incurred in performing your duties including business class air fare for one in
person meeting in China per year in accordance with applicable reimbursement
policies.

 

D&O Insurance

 

During the term of your service, the Company shall include you as an insured
under its officers and directors insurance policy, which the Company shall use
its best effort to maintain at a minimum coverage of $3 million.

 

Indemnification

 

The Company shall, to the maximum extent provided under applicable law,
indemnify and hold you harmless from and against any expenses, including
reasonable attorney’s fees, judgments, fines, settlements and other legally
permissible amounts (“Losses”), incurred in connection with any proceeding
arising out of, or related to, your performance of your Duties, other than any
such Losses incurred as a result of your negligence or willful misconduct. The
Company shall advance to you any expenses, including reasonable attorneys’ fees
and costs of settlement, incurred in defending any such proceeding to the
maximum extent permitted by applicable law. Such costs and expenses incurred by
you in defense of any such proceeding shall be paid by the Company in advance of
the final disposition of such proceeding promptly upon receipt by the Company of
(a) written request for payment; (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought; and (c) an undertaking adequate under applicable law made by or on
your behalf to repay the amounts so advanced if it shall ultimately be
determined pursuant to any non-appealable judgment or settlement that you are
not entitled to be indemnified by the Company.

 



 

 

 

Non-Competition

 

You agree and undertake that you will not, so long as you are a member of the
Board and for a period of 12 months following termination of this Agreement for
whatever reason, directly or indirectly as owner, partner, stockholder,
employee, broker, agent principal, corporate officer, director, licensor or in
any other capacity whatsoever, engage in, be employed by, or have any connection
with any business or venture that is engaged in any activities involving
services or products which compete, directly or indirectly, with the services or
products provided or proposed to be provided by the Company or its subsidiaries
or affiliates; provided, however, that you may own securities of any public
corporation which is engaged in such business but in an amount not to exceed at
any one time, five percent of any class of stock or securities of such company,
so long as you has no active role in the publicly owned company as director,
employee, consultant or otherwise.

 

We look forward to your participation on the Board of Takung Art Co., Ltd.

 

 



Sincerely,               /s/ Chun Hin Leslie Chow       Chun Hin Leslie Chow    
  Chief Financial Officer and Acting Chief Executive Officer              
ACCEPTED AND ACKNOWLEDGED BY:               /s/ Ming Cheng       Ming Cheng    
  November 26, 2018  





 

 

 

 



